DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a  lighting control system having, inter alia, “an emission controller configured to cause the light fixture to irradiate illumination light by controlling irradiation percentages of the light emitted from the first light emitting device and the light emitted from the second light emitting device; and an information processing apparatus communicably connected to the light fixture, the information processing apparatus comprising a dimming controller configured to change the irradiation percentages of the light emitted from the first light emitting device and the light emitted from the second light emitting device of the light fixture in accordance with a time of day by transmitting dimming instructions; wherein the emission controller is configured to control the irradiation percentages of the light emitted from the first light emitting device and the light emitted from the second light emitting device based on the dimming instructions such that a difference between a maximum melanopic ratio of the illumination light and a minimum melanopic ratio of the illumination light is 0.031 or higher in a time period during which the illumination light is irradiated” (claim 1). The remaining claims 2-18 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1 through 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                         Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844